Case 13-38812        Doc 72     Filed 02/08/19     Entered 02/08/19 09:42:53          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-38812
         Noel Hornsberry Jr
         Crystal M Lawrence
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/02/2013.

         2) The plan was confirmed on 01/17/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 10/11/2017.

         5) The case was completed on 10/23/2018.

         6) Number of months from filing to last payment: 61.

         7) Number of months case was pending: 64.

         8) Total value of assets abandoned by court order: $0.00.

         9) Total value of assets exempted: $37,260.95.

         10) Amount of unsecured claims discharged without payment: $127,558.48.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-38812      Doc 72       Filed 02/08/19    Entered 02/08/19 09:42:53                 Desc         Page 2
                                                 of 4



 Receipts:

        Total paid by or on behalf of the debtor            $121,600.00
        Less amount refunded to debtor                            $0.00

 NET RECEIPTS:                                                                                $121,600.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                   $0.00
     Court Costs                                                             $0.00
     Trustee Expenses & Compensation                                     $5,706.19
     Other                                                                   $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $5,706.19

 Attorney fees paid and disclosed by debtor:               $3,500.00


 Scheduled Creditors:
 Creditor                                     Claim         Claim            Claim        Principal      Int.
 Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
 BECKET & LEE LLP               Unsecured      1,517.28       1,498.76         1,498.76        430.21        0.00
 BECKET & LEE LLP               Unsecured     26,865.42     24,888.00        24,888.00       7,144.02        0.00
 BMO HARRIS BANK NA             Secured             0.00          0.00             0.00           0.00       0.00
 CAPITAL ONE BANK USA           Unsecured     10,178.00       8,248.81         8,248.81      2,367.79        0.00
 CENTURY TRACE HOA              Secured             0.00          0.00             0.00           0.00       0.00
 DISCOVER BANK                  Unsecured      9,962.00       9,962.19         9,962.19      2,859.61        0.00
 DISCOVER BANK                  Unsecured     15,648.00     15,648.00        15,648.00       4,491.71        0.00
 DISCOVER STUDENT LOANS         Unsecured     39,568.81     39,568.81        39,568.81      11,358.10        0.00
 DISCOVER STUDENT LOANS         Unsecured      1,086.95       1,086.95         1,086.95        312.01        0.00
 FIRSTMARK SERVICES             Unsecured     44,969.70     47,733.65        47,733.65      13,701.79        0.00
 FIRSTMARK SERVICES             Unsecured     35,293.64     38,339.79        38,339.79      11,005.31        0.00
 ILLINOIS STUDENT ASSIST COMM   Unsecured     21,579.00     21,930.63        21,930.63       6,295.11        0.00
 INTERNAL REVENUE SERVICE       Unsecured            NA       2,151.94         2,151.94        617.71        0.00
 INTERNAL REVENUE SERVICE       Priority      22,891.58     20,927.04        20,927.04      20,927.04        0.00
 JP MORGAN CHASE BANK NA        Secured       13,440.13     13,440.13        13,440.13      13,440.13        0.00
 JP MORGAN CHASE BANK NA        Secured             0.00          0.00             0.00           0.00       0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured     21,572.17     21,572.17        21,572.17       6,192.22        0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured     14,431.19     14,431.19        14,431.19       4,142.43        0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured      5,124.29       5,124.29         5,124.29      1,470.91        0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured      3,530.90       3,530.90         3,530.90      1,013.53        0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured     10,213.00     10,213.57        10,213.57       2,931.77        0.00
 AMEX                           Unsecured      1,498.76            NA               NA            0.00       0.00
 ALLIANCEONE RECEIVABLE MGMT    Unsecured      8,248.81            NA               NA            0.00       0.00
 CANDICA LLC                    Unsecured     14,892.00            NA               NA            0.00       0.00
 CAPITAL MANAGEMENT SERVICES    Unsecured      1,529.00            NA               NA            0.00       0.00
 DISCOVER BANK                  Unsecured     15,648.00            NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 13-38812      Doc 72     Filed 02/08/19        Entered 02/08/19 09:42:53              Desc        Page 3
                                                   of 4



 Scheduled Creditors:
 Creditor                                       Claim         Claim         Claim       Principal       Int.
 Name                                 Class   Scheduled      Asserted      Allowed        Paid          Paid
 LAZARUS FINANCIAL GROUP          Unsecured      2,134.00            NA           NA            0.00        0.00
 UNITED GUARANTY RESIDENTIAL IN   Secured             0.00          0.00         0.00           0.00        0.00
 UNITED GUARANTY RESIDENTIAL IN   Secured        1,504.99       1,504.99     1,504.99      1,504.99         0.00
 US DEPARTMENT OF EDUCATION       Unsecured     12,635.40     12,846.06     12,846.06      3,687.42         0.00
 YOLANDA ROLDAN                   Priority            0.00           NA           NA            0.00        0.00


 Summary of Disbursements to Creditors:
                                                               Claim           Principal               Interest
                                                             Allowed               Paid                   Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00                  $0.00
       Mortgage Arrearage                                $14,945.12         $14,945.12                  $0.00
       Debt Secured by Vehicle                                $0.00              $0.00                  $0.00
       All Other Secured                                      $0.00              $0.00                  $0.00
 TOTAL SECURED:                                          $14,945.12         $14,945.12                  $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00                  $0.00
        Domestic Support Ongoing                              $0.00              $0.00                  $0.00
        All Other Priority                               $20,927.04         $20,927.04                  $0.00
 TOTAL PRIORITY:                                         $20,927.04         $20,927.04                  $0.00

 GENERAL UNSECURED PAYMENTS:                            $278,775.71         $80,021.65                  $0.00


 Disbursements:

        Expenses of Administration                             $5,706.19
        Disbursements to Creditors                           $115,893.81

 TOTAL DISBURSEMENTS :                                                                      $121,600.00




UST Form 101-13-FR-S (9/1/2009)
Case 13-38812        Doc 72      Filed 02/08/19     Entered 02/08/19 09:42:53            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/08/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
